DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 09/09/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “the bellows portion comprises a plurality of folds that are immediately adjacent to one another and that are located between the stator coil and the slot liners” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Omura discloses an insulator (134) with a bellows portion having a plurality of folds (134A-D), but fails to discloses the folds are immediately adjacent to each other and are located between the stator coil (33) and the insulator (134; the folds are around the stator coil).
Claims 2-7 are allowable for depending upon claim 1.


The closest prior art Omura discloses an insulator (134) with a bellows portion having a plurality of folds (134A-D), but fails to discloses the folds are immediately adjacent to each other and are located between the stator coil (33) and the insulator (134; the folds are around the stator coil).
Claim 9 is allowable for depending upon claim 8.

Regarding claim 10, the specific limitation of “the bellows portion comprises a plurality of folds that are immediately adjacent to one another and that are located between the stator coil and the slot liners” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Omura discloses an insulator (134) with a bellows portion having a plurality of folds (134A-D), but fails to discloses the folds are immediately adjacent to each other and are located between the stator coil (33) and the insulator (134; the folds are around the stator coil).
Claims 11-12 are allowable for depending upon claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834